 

 

To: Jolene Sarkis, Chairperson of the Compensation Committee of the Board of
Directors

 

Bob Pisano, Lead Independent Director & Chairperson of the Corporate Governance
& Nominating Committee of the Board of Directors

 

Dated: April 23, 2013

 

I agree to be relieved of the title and responsibilities of Chief Executive
Officer of Resources Connection, Inc., effective May 28, 2013, upon the
appointment of Anthony Cherbak as President & Chief Executive Officer of the
Company. As of May 28, 2013, I will serve as the Executive Chairman of the
Company.

 

Except as set forth above, my employment agreement, dated June 1, 2008,
continues in effect.

 

 

/s/ Don Murray

Don Murray

 

 



 

 

 

 

 

 

